(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.95

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

                THIS FIRST AMENDMENT to that certain Employment Agreement by and
between CONSUMER PROGRAMS INCORPORATED (the “Corporation”) and THOMAS GALLAHUE
(the “Executive”) dated as of November 15, 2002 (the “Employment Agreement”) is
entered into as of this 10th day of September, 2004.

                WHEREAS, the Employment Agreement includes a Supplemental
Retirement Benefits arrangement (the “SERP”) that provides for monthly payments
to Executive or his beneficiaries for a period of two hundred forty (240) months
in the event of death or retirement and for disability payments until death or
disability if Executive’s employment terminates as a result of disability;

                WHEREAS, as a result of a Change of Control effective March 24,
2004, Executive is 100% vested in his SERP benefits;

                WHEREAS, the Corporation offered Executive an opportunity to
receive a lump sum payment of his SERP benefits at a negotiated discount in
exchange for a release from all future obligations to pay Executive SERP
benefits;

                WHEREAS, the Corporation and Executive agreed upon a discount
rate equal to 8.73%;

                NOW, THEREFORE, in consideration of the covenants set forth
herein and for other good and valuable consideration, the Corporation and
Executive hereby agree to amend the Employment Agreement as follows:

                1.  In consideration of the Corporation’s payment to Executive
of the gross amount of Three Hundred Twenty-two Thousand Five Hundred Dollars
($322,500.00), Subsections 5(g) relating to death benefits, 5(h) relating to
disability benefits, 5(i) relating to supplemental retirement benefits and 5(j)
relating to survivability of death and supplemental retirement benefits are
hereby deleted. In addition, all references in the Employment Agreement to
Subsections 5(g), (h), (i) and/or (j) shall also be deemed deleted and
eliminated in their entirety. All definitions in the Employment Agreement that,
as a result of the deletions and amendments set forth herein, define terms that
no longer appear in the Employment Agreement are hereby deleted and eliminated
in their entirety.

                2.  The second sentence of Subsection 6(a) shall be amended in
its entirety to read as follows:

                                In the event of such termination, the
Corporation shall pay
                                to the Executive’s Beneficiary or, in the event
of Permanent
                                Disability or attainment of age 65, the
Executive or his or her
                                legal representative all benefits and Base
Salary accrued through
                                the date of termination, including without
limitation, amounts
                                payable under Subsections 5 (c) and 5(d) hereof.

                3.   Except as otherwise defined herein, all capitalized terms
used in this First Amendment shall have the respective meanings ascribed to them
in the Employment Agreement.


                4.  In the event of any conflict between this First Amendment
and any other provision of this Agreement, the provisions of this Amendment
shall prevail.




1

--------------------------------------------------------------------------------




                5.  As amended by this First Amendment, the terms of the
Employment Agreement are hereby ratified and affirmed by the parties.

 

 
IN WITNESS WHEREOF, the parties have executive this First Amendment to

 

Employment Agreement as of the date first written above.

 

  CONSUMER PROGRAMS INCORPORATED  

   By: /s/ Gary W. Douglass  

                                                         
_________________________________________    
                                                        Gary W. Douglass    
                                                Its:  Executive Vice President,
Finance and Chief                                                          
Financial Officer and Member of the Office of the  
                                                        Chief Executive    
                                                       
________________________________________    
                                                                               
the “Corporation”  

                                                                          /s/
Thomas Gallahue    
                                                                       
________________________________________  
                                                                        Thomas
Gallahue (Executive)




2

--------------------------------------------------------------------------------